Citation Nr: 0414909	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-26 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability as secondary to the service-connected bilateral 
calcaneal spurring with right plantar fasciitis.   

2.  Entitlement to a disability evaluation in excess of 10 
percent for bilateral calcaneal spurring with right plantar 
fasciitis.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for lumbar disc disease at L4/5 and L5/S1 with left 
S1 radiculitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 

INTRODUCTION

The veteran served on active duty from June 1991 to December 
1991.  He also has unverified periods of active duty for 
training.      

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in January 2003 
of the Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina, (the RO) which denied entitlement 
to service connection for a right knee disability and denied 
entitlement to higher disability evaluations for the service-
connected lumbar spine disability and the bilateral calcaneal 
heel spurs with right plantar fasciitis.   

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The Veterans' Claims Assistance Act of 2000 (VCAA) Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126) and 
amended by Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003) 
provides that the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C. § 5103A(b)(1), (2) (West 2002).   

A VA examination is necessary in order to determine the 
current severity of the service-connected lumbar disc disease 
at L4/5 and L5/S1 with left S1 radiculitis.  While this 
appeal was pending, the applicable rating criteria for lumbar 
spine disabilities were amended effective September 23, 2002.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002).  The criteria 
were again amended effective September 26, 2003.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003).  

The VA examination report of record is inadequate for rating 
the service-connected lumbar disc disease under the revised 
rating criteria.  The current medical evidence shows that the 
veteran has degenerative disc disease with peripheral 
neuropathy.  Additional neurological examination is necessary 
to determine whether the service-connected lumbar disc 
disease causes objective neurological abnormalities such as 
the peripheral neuropathy.  The Board notes that the medical 
evidence shows that the veteran has nonservice-connected 
disabilities, such a diabetes mellitus, which may cause the 
neuropathy.    

Review of the record reveals that the veteran's claim has not 
yet been adjudicated under the revised rating criteria for 
lumbar spine disabilities.  Recent Court of Appeals for 
Veterans Claims (Court) decisions suggest that initial 
adjudication under the revised criteria might be improper if 
performed by the Board.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1346-49 (Fed. 
Cir. 2003) (holding that initial adjudication by the Board 
denied appellants of the statutorily mandated "one review on 
appeal to the Secretary," citing 38 U.S.C.A. § 7104(a) (West 
2002)).

The Board also finds that another VA examination is necessary 
to evaluate the service-connected bilateral calcaneal 
spurring with right plantar fasciitis.  The current 
examination of record is inadequate for rating purposes since 
the examination report does not contain sufficient detail.  
The veteran's feet were examined in September 2002.  The VA 
examination report indicates that the veteran walked with a 
limp and there were findings of numbness of the toes and 
trace pitting edema on both lower extremities.  The examiner 
does not indicate whether these symptoms are due to the 
service-connected calcaneal spurring with right plantar 
fasciitis or are due to nonservice-connected disabilities 
such as diabetes mellitus, varicose veins, or deep vein 
thrombosis.    

The veteran argues that he injured his right knee due to the 
service-connected calcaneal heel spurs.  Review of the record 
reveals that the veteran had surgery on his right knee.  A 
March 2002 treatment record from the Sports Medicine and 
Orthopedic Center indicates that the veteran underwent an 
arthroscopy in October 2001.  An August 2002 treatment record 
by Dr. A.G. indicates that the veteran was scheduled to 
undergo a total knee replacement in September 2002.  VCAA 
provides that the duty to assist includes obtaining relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain, and that whenever the Secretary, after 
making such reasonable efforts, is unable to obtain all of 
the relevant records sought, the Secretary shall notify the 
claimant that the Secretary is unable to obtain records with 
respect to the claim.  38 U.S.C. § 5103A(b)(1), (2).  The 
above records may be relevant to the veteran's claim for 
service connection for a right knee disability since the 
records may provide information as to the etiology of the 
right knee disability.  

The VCAA requires VA to tell a claimant what evidence is 
needed to substantiate the claim, what evidence the claimant 
is responsible for obtaining and what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA has also 
undertaken to inform claimants of the need to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2003).  
The RO attempted to provide this notice in a letter dated in 
August 2002.  However, the letter told the veteran that to 
substantiate his claims, the evidence had to show entitlement 
to service connection, rather than entitlement to increased 
ratings.  The veteran's representative contends that this 
notice was inadequate.

Accordingly, this case is remanded for the following action: 

1.  The RO or AMC should ensure that the 
veteran and his representative are 
provided with the notice required by 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

2.  The RO or AMC should ask the veteran 
to provide the names and addresses of all 
health care providers who treated him for 
his right knee disability including the 
medical facility where the arthroscopy 
was performed in October 2001 and where 
the total knee replacement was performed 
in September 2002.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting such treatment. 

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature, extent, and 
severity of the service-connected lumbar 
disc disease at L4/5 and L5/S1 with left 
S1 radiculitis.   

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should specify the range of 
motion in degrees of the thoracolumbar 
spine including forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  

The examiner should specify the 
functional loss, if any, caused by the 
lumbar spine disability.  The examiner 
should indicate if there is functional 
loss due to pain, pain on movement, 
weakened movement, excess fatigability or 
incoordination.  The functional loss 
should be expressed in terms of 
additional range of motion loss.

The examiner should report whether the 
lumbar spine disability causes muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The examiner should render an opinion as 
to whether the lumbar disc disease is 
moderate with recurring attacks, severe 
with recurring attacks and intermittent 
relief, or pronounced with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of diseased disc, 
with little intermittent relief.

The examiner should indicate whether the 
lumbar disc disease has required any 
periods of doctor prescribed bed rest.

The examiner should indicate if there are 
any associated objective neurological 
abnormalities due to intervertebral disc 
disease.  The examiner should 
specifically report whether there is 
complete or partial paralysis, neuritis 
or neuralgia of any nerve.  If partial 
paralysis, neuritis or neuralgia is 
present; the examiner should express an 
opinion as to whether it is mild, 
moderate, or severe.  The examiner should 
report the etiology of the peripheral 
neuropathy.  The examiner should provide 
a rationale for all conclusions reached.

3.  The veteran should be afforded VA 
orthopedic examination to determine the 
nature and severity of the service-
connected bilateral calcaneal spurring 
with right plantar fasciitis and to 
determine the nature and etiology of the 
right knee disability.  The veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination, and the examiner 
should note such review in the 
examination report.  The examiner should 
report the symptoms of the service-
connected bilateral calcaneal heel spurs 
with right plantar fasciitis and report 
whether the disability is moderate, 
moderately-severe or severe disability.  
The examiner should render a medical 
opinion as to whether the right knee 
disability is proximately due to or the 
result of the service-connected calcaneal 
spurring with right plantar fasciitis.

4.  Then the RO or AMC should 
readjudicate the issues on appeal.  The 
RO should evaluate the claim for an 
increased rating for lumbar disc disease 
at L4/5 and L5/S1 with left S1 
radiculitis under both the old and 
current VA regulations for rating spine 
disabilities.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


